DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Figures 2(a) and 2(b) are objected to under 37 CFR 1.84 for containing excess text. Applicant is reminded that physical elements of the invention as shown in the drawings should be represented by reference numerals only. See the Figure 1 as an example of how reference numerals in drawings are typically formatted.
Figure 4(a) is objected under 37 CFR 1.84 as not all of the text is located within a box. Each individual block of text as seen in Figure 4(a) should be contained within a box such as seen in Applicant’s own Figure 4(b). Additionally, the blocks of text within Figure 4(b) that do not have surrounding boxes should also be placed within their own box as seen in the rest of Figure 4(b).
Figures 5(a)-5(e) should have the shading removed. Applicant is reminded that when drawings are reprinted they tend to become darker, and overly shaded drawings have a tendency to become black blobs when reprinted. Applicant should resubmit Figures 5(a)-5(e) as line drawings with or without minimal depth shading.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lamb (US Pub. 9,456,582 B2) in view of Moran (US Pub. 2018/0125022 A1).
Regarding claim 1, Lamb discloses a method of controlling fluid distribution in a water basin, the method comprising: 
detecting the presence of a user (Col. 8, lines 12-14: “In operation, the control assembly 106 detects when an animal is proximate the housing 102 in front of the sink 4 via the proximity sensor 35”); 
controlling a first valve connected to a water source to fill the basin (Col. 2, lines 38-41: “the valve control mechanism comprises a solenoid valve that controls the flow of water through the fluid inflow subsystem to the sink”); 

and if detecting that the user is no longer present, controlling a second valve to drain any remaining water (Col. 8, lines 15-18: “When the animal leaves such proximity, the control assembly initiates a flush and fill cycle during which the sink 4 is flushed and filled. The cycle may be performed each time an animal is detected to have left such proximity).
However, Lamb does not disclose as taught by Moran, if detecting a lower limit of water in the basin while the user is still present, controlling the first valve to fill the basin again (Pg. 12, [0107], lines 6-9: Determining a low level of fluid 155 in the tree stand 151 may be accomplished by the presence of absence of electrical continuity with each of the contact sensors 111”. Pg. 12, [0109], lines 1-5: “If, however, in step 1107, the computer system 502 determines that the tilt sensor 701 is properly aligned, the system 100 may proceed to initiate pump 501 in step 1111. In step 1111, the pump control module 903 may signal to the pump 501 to deliver fluid 155 from the fluid reservoir 101”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the basin of Lamb to include the low level 
Regarding claim 5, Lamb discloses the claimed invention except for as taught by Moran, the filled condition and lower limit are detected using conductivity probes in the water basin (Pg. 8, [0084]: “Embodiments of the sensors 111 are not limited to contact sensors as described above. Any type of fluid sensing sensor may be used to detect the levels of fluid in the tree stand's 151 reservoir. Examples of alternative types of sensors 111 that may be used may include, but are not limited to, wired or wireless sensors such as liquid level sensors, float sensors, capacitance sensors, conductivity probes, ultrasonic sensors, radar level sensors and optical sensors, laser measuring devices”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor that is the level detector of Lamb to be in the form of the conductivity probes of Moran as they might be a more accurate means of level measuring.
Regarding claim 11, Lamb as modified by Moran discloses the claimed invention in addition to as taught by Lamb a non-transitory computer readable medium comprising computer executable instructions for controlling fluid distribution in a water basin (Col. 8, lines 5-8: “The information is displayed preferably from data that is monitored and stored in transitory or non-transitory computer readable medium of the controller, as desired”), comprising instructions for: 

controlling a first valve connected to a water source to fill the basin (Col. 2, lines 38-41: “the valve control mechanism comprises a solenoid valve that controls the flow of water through the fluid inflow subsystem to the sink”); 
detecting a filled condition and controlling the first valve to stop filling (Col. 2, lines 45-51: “when the water level in the sink reaches a predetermined level, wherein the water level detector is operatively connected to the controller, detection that the water level in the sink has reached the predetermined level triggers a signal to the controller; and the signal to the controller results in closing of the valve control mechanism”); 
if detecting a lower limit of water in the basin while the user is still present, controlling the first valve to fill the basin again (Pg. 12, [0107], lines 6-9: Determining a low level of fluid 155 in the tree stand 151 may be accomplished by the presence of absence of electrical continuity with each of the contact sensors 111”. Pg. 12, [0109], lines 1-5: “If, however, in step 1107, the computer system 502 determines that the tilt sensor 701 is properly aligned, the system 100 may proceed to initiate pump 501 in step 1111. In step 1111, the pump control module 903 may signal to the pump 501 to deliver fluid 155 from the fluid reservoir 101”);
and if detecting that the user is no longer present, controlling a second valve to drain any remaining water (Col. 8, lines 15-18: “When the animal leaves such proximity, the control assembly initiates a flush and fill cycle during which the sink 4 is flushed and .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lamb (US Pub. 9,456,582 B2) in view of Moran (US Pub. 2018/0125022 A1), and further in view of Braddock (US Pub. 2019/0104890 A1).
Regarding claim 2, Lamb as modified by Moran discloses the claimed invention except for as taught by Braddock, determining an amount of water consumed and providing data to a server, service, or app (Pg. 5, [0119]: “In an embodiment in which the electronic faucet comprises a flow meter 426, the controller may be adapted to receive the flow of the water measured by the flow meter 426 and transmit the measured flow via the communication unit”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of fluid distribution of Lamb to include the data transmission of Braddock to monitor how much water the user consumes.

Claims 3, 4, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lamb (US Pub. 9,456,582 B2) in view of Moran (US Pub. 2018/0125022 A1), and further in view of Chen (US Pub. 2018/0216325 A1).
Regarding claim 3, Lamb as modified by Moran discloses the claimed invention except for as taught by Chen, determining an ID for the user using a short-range communication protocol when the user is present (Pg. 6, [0043], lines 1-19: “a user can 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of fluid distribution of Lamb to include the short-range communication protocol of Chen to allow for automated watering of an animal.
Regarding claim 4, Lamb as modified by Moran and Chen discloses the claimed invention in addition to as taught by Chen, the short range communication protocol is RFID, and is triggered by a proximity sensor that detects the presence of the user (Pg. 6, [0043], lines 1-19: “a user can use a Home Automation Remote Controller 160 to remotely control operations of the faucet unit 100. The Remote Controller 160 can be a keyboard, a wall-mounted keypad in a bedroom or via Internet connected smart phone/tablet/computer or other computing device from anywhere in the world. The 
Regarding claim 6, Lamb discloses a system for controlling fluid distribution in a water basin, comprising: 
a control system for operating valves to control water entering and draining the water basin by executing instructions for: 
detecting the presence of a user (Col. 8, lines 12-14: “In operation, the control assembly 106 detects when an animal is proximate the housing 102 in front of the sink 4 via the proximity sensor 35”); 
controlling a first valve connected to a water source to fill the basin (Col. 2, lines 38-41: “the valve control mechanism comprises a solenoid valve that controls the flow of water through the fluid inflow subsystem to the sink”); 
detecting a filled condition and controlling the first valve to stop filling (Col. 2, lines 45-51: “when the water level in the sink reaches a predetermined level, wherein the water level detector is operatively connected to the controller, detection that the water level in the sink has reached the predetermined level triggers a signal to the 
at least one sensor for determining fill levels in the water basin (Col. 7, lines 42-43: “The control assembly 106 further comprises: a water level detector, represented by a float switch”);
and if detecting that the user is no longer present, controlling a second valve to drain any remaining water (Col. 8, lines 15-18: “When the animal leaves such proximity, the control assembly initiates a flush and fill cycle during which the sink 4 is flushed and filled. The cycle may be performed each time an animal is detected to have left such proximity).
However, Lamb does not disclose as taught by Moran, if detecting a lower limit of water in the basin while the user is still present, controlling the first valve to fill the basin again (Pg. 12, [0107], lines 6-9: Determining a low level of fluid 155 in the tree stand 151 may be accomplished by the presence of absence of electrical continuity with each of the contact sensors 111”. Pg. 12, [0109], lines 1-5: “If, however, in step 1107, the computer system 502 determines that the tilt sensor 701 is properly aligned, the system 100 may proceed to initiate pump 501 in step 1111. In step 1111, the pump control module 903 may signal to the pump 501 to deliver fluid 155 from the fluid reservoir 101”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the basin of Lamb to include the low level detection of Moran to refill the basin in case the pet drinks more than the volume of the basin.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of fluid distribution of Lamb to include the method of identification of Chen to monitor data associated with each individual animal.
Regarding claim 8, Lamb as modified by Moran and Chen discloses the claimed invention in addition to as taught by Chen, determining an ID for the user using a short-range communication protocol when the user is present (Pg. 6, [0043], lines 1-19: “a user can use a Home Automation Remote Controller 160 to remotely control operations of the faucet unit 100. The Remote Controller 160 can be a keyboard, a wall-mounted keypad 
Regarding claim 9, Lamb as modified by Moran and Chen discloses the claimed invention in addition to as taught by Chen, the short range communication protocol is RFID, and is triggered by a proximity sensor that detects the presence of the user (Pg. 6, [0043], lines 1-19: “a user can use a Home Automation Remote Controller 160 to remotely control operations of the faucet unit 100. The Remote Controller 160 can be a keyboard, a wall-mounted keypad in a bedroom or via Internet connected smart phone/tablet/computer or other computing device from anywhere in the world. The Remote Controller 160 can transmit a wired or wireless signal 180 to a Home Automation Hub 162 such as Amazon Echo®, Google® Home, Apple® HomeKit™, Microsoft® Insteon® Hub, and other smart home automation hubs such as Lowe's® Iris, MiCasaVerde Vera™, and/or intelligent robots such as Kuri, Misty, Jibo®, Sanbot Nano, Keecker, Lego® Boost, Hexa, Sphero Mini™, and others. The wired or wireless signal 180 can include a variety of wireless technologies such as Wi-Fi, Bluetooth, 
Regarding claim 10, Lamb as modified by Moran and Chen discloses the claimed invention except for as taught by Moran, the filled condition and lower limit are detected using conductivity probes in the water basin (Pg. 8, [0084]: “Embodiments of the sensors 111 are not limited to contact sensors as described above. Any type of fluid sensing sensor may be used to detect the levels of fluid in the tree stand's 151 reservoir. Examples of alternative types of sensors 111 that may be used may include, but are not limited to, wired or wireless sensors such as liquid level  sensors, float sensors, capacitance sensors, conductivity probes, ultrasonic sensors, radar level sensors and optical sensors, laser measuring devices”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor that is the level detector of Lamb as modified to be in the form of the conductivity probes of Moran as they are a more accurate means of level measuring.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lamb (US Pub. 9,456,582 B2) in view of Moran (US Pub. 2018/0125022 A1), and Chen (US Pub. 2018/0216325 A1), and further in view of Braddock (US Pub. 2019/0104890 A1).
Regarding claim 7, Lamb as modified by Moran and Chen discloses the claimed invention except for as taught by Braddock, determining an amount of water consumed and providing data to a server, service, or app (Pg. 5, [0119]: “In an embodiment in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of fluid distribution of Lamb, Moran and Chen to include the data transmission of Braddock to monitor how much water the user consumes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649